Stephens, J.
1. In a trover proceeding in which the plaintiff acquires possession of the property upon giving the required replevy bond, where the evidence authorizes the inference that the defendant had no right, title, or interest whatsoever in the property, a money verdict for the defendant is not as a matter of law demanded.
2. Upon the trial of such a suit against two defendants, where there was evidence that at the time of the seizure of the property it was in the possession of only one of them, and where the evidence authorized the inference that this defendant at the time held possession of the property solely as custodian for the levying officer of another court, to wit, the municipal court of Savannah, after an attachment had been levied upon the property, and there was no other evidence of right, title, or interest in the property in either of the defendants, the inference was authorized that neither of the defendants had any right, title, or interest whatsoever in the property other than that one of the defendants was bailee or custodian for the levying officer of the municipal court. It follows, therefore, that a money verdict found for the defendants against the plaintiff was not as a matter of law ■ demanded; and it does not appear that the trial court erred in setting aside the verdict and granting a first new trial.

Judgment affirmed.


Jenkins, P. J., and Bell, J., concur.